

ASSET PURCHASE AGREEMENT




This asset purchase agreement dated for reference May 27, 2005, is between FII
International Inc., a Nevada corporation of 1100 Melville Street, 6th Floor,
Vancouver, British Columbia, V6E 4A6 (“FII”) and Patrizia Leone-Mitchell, a
businesswoman of 1225 West 8th Avenue, Vancouver, British Columbia, V6H 1C7 (the
“Vendor”).
 
Whereas:
 
A.
the Vendor has agreed to transfer all of her interest in the Assets to FII
pursuant to the terms and conditions of this agreement;

 
B.
the Vendor previously lent FII the sum of US$2,500 pursuant to the Promissory
Note, of which the full principal amount and all accrued interest is outstanding
as of the Effective Date;

 
C.
in conjunction with the transactions contemplated by this agreement, the Vendor
is willing to forgive all of FII’s obligations under the Promissory Note;

 
D.
immediately preceding the Effective Date, FII’s only asset was its interest in
certain assets optioned to it pursuant to the Option Agreement, including the
domain name www.fashion-international.com;

 
E.
FII has not exercised its option under the Option Agreement as of the Effective
Date;

 
F.
the parties have agreed to cancel the Option Agreement;

 


 
for valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree that:
 
INTERPRETATION
 





1.  
The definitions in the recitals are part of this agreement.

 

2.  
In this agreement:

 

a.  
“Assets” mean the assets listed in Schedule “A” atached to this agreement and
all documents and information related to the Assets.

 

b.  
“Effective Date” means May 27, 2005.

 

c.  
“Option Agreement” means the Option Agreement dated June 10, 2002 between FII
and the Vendor and as modified by an Amending Agreement dated June 7, 2004
between FII and the Vendor.

 

d.  
“Promissory Note” means the Loan Agreement and Promissory Note dated January 21,
2005 between FII and the Vendor.

 

e.  
“Shares” means the 2 million Common Capital Shares in the capital of FII to be
issued to the Vendor.

 
TERMS AND CONDITIONS OF THE ACQUISITION
Forgiveness of Promissory Note
 

3.  
As of the Effective Date, the Vendor forgives FII of all of its duties and
obligations to the Vendor under the Promissory Note and will deem the Promissory
Note to have been paid in full.

 
 
Page - 1- EX10.4

--------------------------------------------------------------------------------



 
Cancellation of Option Agreement
 

4.  
As of the Effective Date, FII and the Vendor agree to cancel any and all rights
and obligations under the Option Agreement and FII absolves the Vendor from any
duties and obligations in favour of FII under the Option Agreement.

 
Acquisition of Assets
 

5.  
The Vendor will transfer all of her interest in the Assets to FII at Closing so
that FII becomes the sole beneficial and legal owner of the Assets as of the
Effective Date.

 
Payment of Purchase Price
 

6.  
As consideration for the forgiveness of the Promissory Note, the cancellation of
the Option Agreement, and for the purchase and sale of the Assets, FII will pay
the Vendor $10,000, payable by the issuance of 2 million restricted Common
Capital Shares registered in the name of the Vendor (the “Shares”).

 
Closing
 

7.  
At closing, the Vendor will deliver all the documents and information relating
to the Assets, including any documents required for the transfer of any Assets.

8.  
At closing, FII will deliver the following:

a.  
a copy of all corporate documents required for the acquisition of the Assets,
including director’s resolutions approving the payment of the purchase price for
the Assets; and

b.  
the share certificate representing the Shares.

 
REPRESENTATIONS AND WARRANTIES
FII
 

9.  
FII represents and warrants that:

 

a.  
It is a company formed and in good standing under the laws of Nevada.

 

b.  
It has the legal capacity and authority to make and perform this agreement.

 

c.  
The signing of this agreement and the performance of its terms have been duly
authorized by all necessary corporate actions including the resolution of the
board of directors of FII.

 

d.  
Any shares issued pursuant to the terms of this agreement will be subject to the
trading restrictions set out in Section .

 
The Vendor
 

10.  
The Vendor represents and warrants that:

 

a.  
The Vendor has the legal capacity and authority to make and perform this
agreement.

 

b.  
The Vendor owns the Assets free of any claim or potential claim by any person
and has the authority to transfer the Assets as described in this agreement.

 

c.  
No person has any right to acquire any interest in the Assets, with the
exception of FII.



 
Page - 2- EX10.4

--------------------------------------------------------------------------------


 
COVENANTS AND ACKNOWLEDGEMENTS
 

11.  
The Vendor will indemnify FII from any and all debts or liabilities arising out
of or from the Assets prior to the date of this agreement.
 

12.  
The Vendor consents to act as a director of FII and will continue to provide FII
with her services that may be reasonably required for the development and use of
the Assets.
 

13.  
The Vendor acknowledges and understands that each certificate evidencing any
Shares issued to her under this agreement and any other securities issued on any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event will be imprinted with legends substantially in the following form:






14.  
“These securities are restricted securities as that term is defined in Rule 144
under the U.S. Securities Act of 1933 (the “Act”). As restricted securities,
they may be resold only in accordance with Regulation S under the Act or
pursuant to an effective registration statement under the Act or an exemption
from the Act.”The Vendor acknowledges that:
 

a.  
there is no market for any Shares that may be issued to the Vendor pursuant to
this agreement, that no market for such Shares may ever exist, and that such
Shares will be issued pursuant to exemptions from registration and prospectus
requirements that are available under the applicable securities acts;
 

b.  
the Company is a “private issuer” as that term is defined in the applicable
securities acts, and as such, the Shares are subject to restrictions on
transfer. Accordingly, the Shares cannot be transferred without the previous
consent of the directors expressed by resolution of the board of directors, at
the sole discretion of the directors. Such restrictions on transfer will remain
in effect until such time as FII is deemed to be a “reporting issuer” as that
term is defined in the applicable securities acts;
 

c.  
restrictions on the transfer, sale or other subsequent disposition of such
Shares by the Vendor may be imposed by securities laws in addition to any
restrictions imposed pursuant to Section 14.b. above;
 

d.  
the Vendor has been advised by FII that she should consult her own legal adviser
before disposing of all or any part of any Shares that may be issued to the
Vendor pursuant to this agreement to avoid breach of relevant securities laws,
regulations and policies;
 

e.  
the Vendor has been given an adequate opportunity to ask questions of, and
receive answers from, the officers of FII concerning the acquisition of the
Shares and to obtain such additional information as the Vendor deems necessary
in order to evaluate an investment in FII and FII has provided all information
requested by the Vendor;
 

f.  
neither FII nor any director of FII has made any representation about the
present or future value of the Shares or about whether FII will ever become a
reporting company or whether the Shares will ever become listed for trading on a
stock exchange; and
 

g.  
the Vendor has been advised that the business of FII is in a start-up phase and
acknowledges that there is no assurance that FII will raise sufficient funds to
adequately capitalize the business of that the business will be profitable in
the future.
 

 
Page - 3- EX10.4

--------------------------------------------------------------------------------


 
OTHER PROVISIONS
 

15.  
The Vendor acknowledges that this agreement was prepared for FII by R. H.
Daignault Law Corporation and that it may contain terms and conditions onerous
to the Vendor. The Vendor expressly acknowledges that FII has given her adequate
time to review this agreement and to seek and obtain independent legal advice,
and the Vendor represents to FII that she has in fact sought and obtained
independent legal advice and is satisfied with all the terms and conditions of
this agreement.
 

16.  
Time is of the essence of this agreement.
 

17.  
This agreement is governed by the laws of British Columbia and must be litigated
in the courts of British Columbia.
 

18.  
Any notice that must be given or delivered under this agreement must be in
writing and delivered by hand to the address or transmitted by fax to the fax
number provided by the party and is deemed to have been received when it is
delivered by hand or transmitted by fax unless the delivery or transmission is
made after 4:00 p.m. or on a non-business day where it is received, in which
case it is deemed to have been delivered or transmitted on the next business
day. Any payments of money must be delivered by hand or wired as instructed in
writing by the receiving party. Any delivery other than a written notice or
money must be made by hand at the receiving party’s address.
 

19.  
The Vendor may not assign this agreement or any part of it to another party.
 

20.  
Any amendment of this agreement must be in writing and signed by the parties.
 

21.  
This agreement enures to the benefit of and binds the parties and their
respective successors, heirs and permitted assignees.
 

22.  
No failure or delay of FII in exercising any right under this agreement operates
as a waiver of the right. FII’s rights under this agreement are cumulative and
do not preclude FII from relying on or enforcing any legal or equitable right or
remedy.
 

23.  
If any provision of this agreement is illegal or unenforceable under any law,
then it is severed and the remaining provisions remain legal and enforceable.
 

24.  
This agreement may be signed in counterparts and delivered to the parties by
fax, and the counterparts together are deemed to be one original document.
 

The parties’ signatures below are evidence of their agreement.




FII International Inc.




 /s/ Sean Mitchell

Authorized signatory
May 27, 2005








 /s/ Patrizia Leone-Mitchell

Patrizia Leone-Mitchell
May 27, 2005
 

Page - 4- EX10.4

--------------------------------------------------------------------------------



Schedule “A”


Schedule “A” to the Asset Purchase Agreement
between FII International Inc. and Patrizia Leone-Mitchell
dated for reference the 27th day of May, 2005


(number of pages including this one: 1)









Assets


The following is the description of the Assets.


1.  The domain name “fashion-international” registered with VeriSign.
2.  All notes, data, records, and materials in any format that relate to the
domain name.
3.  The website and its design and layout structure.
4.  All the content previously prepared for the website.
5.  The business plan for “fashion international” prepared by the Vendor.
 

Page - 5- EX10.4

--------------------------------------------------------------------------------

